                    Case 18-12431-JKO          Doc 72    Filed 10/10/19    Page 1 of 2




     ORDERED in the Southern District of Florida on October 10, 2019.




                                                          John K. Olson, Judge
                                                          United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION
                                        www.flsb.uscourts.gov

    In re:                                  Case No.: 18-12431-JKO

    DWIGHT C. REYNOLDS,                     Chapter 11

             Debtors.
                                     /

                                         ORDER DISMISSING CASE

             This matter came before the Court on October 8, 2019 at 10:30 a.m. upon the United

   States Trustee’s Motion to Dismiss or Convert Case (D.E.#69) (the "Motion"). The Court

   having reviewed the Motion and the record, heard the argument of counsel, and for the

   reasons stated on the record, it is

             ORDERED that this case is DISMISSED, and it is further

             ORDERED that the debtor shall pay the United States Trustee the appropriate sum required

   pursuant to 28 U.S.C. Section 1930(a)(6) within ten (10) days of the entry of this Order and

   simultaneously provide to the United States Trustee an appropriate affidavit indicating the cash

   disbursements for the relevant period since the period reported on the last debtor-in-possession

   report filed by the debtor, and it is further
                 Case 18-12431-JKO        Doc 72       Filed 10/10/19   Page 2 of 2



         ORDERED that the debtor, shall pay the Bankruptcy Clerk of the Court any outstanding

 fees, costs and charges in connection with this case within ten (10) days of the entry of this Order,

 and it is further

         ORDERED that the Court shall retain jurisdiction to enforce the provisions of this Order.

                                                 ###
Submitted by: Zana M. Scarlett, Esq.
U.S. Trustee’s Office
51 SW 1st Ave., Rm. 1204
Miami, FL 33130


         ALL CREDITORS AND PARTIES IN INTEREST (BY CLERK'S OFFICE)




                                                  2
